DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 02/14/2022, as directed by the Non-Final Rejection on 10/13/2021.  Claims 1, 8, 9 and 13-14 are amended. Claims 17-20 are new. Claims 1-20 are pending in the instant application. The rejections under 35 U.S.C 112(b) are withdrawn as necessitated by amendment. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S Patent No. 4,549,452 A) in view of Connor (U.S Publication No. 2014/0261425 A1).
Regarding claim 1, Chien discloses an exhaust apparatus (annotated Fig. 1 below) for connection to a personal protection respiratory device (mask 51, see Fig. 1; The exhaust apparatus is fluidly connected to the mask) that defines a filtered air volume adjacent to the face of a wearer (see Fig. 1-3, both the mask 51 and exhaust apparatus define a filtered air volume adjacent to the face; also see Col. 1 lines 58-61, the fan is filtered as thus the air volume surrounding the fan is filtered), the apparatus comprising: a housing (housing C, see Figs. 1-3 which surrounds the fans and anchors them to the helmet H) adapted to be connected to the personal protection respiratory device (see Fig. 1-3, the housing is connected to the mask through tubes 26/31); a first air duct defined by the housing (see Fig. 2, where air discharge tube 31 enters the housing), a second air duct defined by the housing (see Fig. 2, where air delivery tube 26 enters the housing), a blower assembly disposed within the housing for directing air through the first and second ducts (driving motor 1, air supplying fan 2, exhausting air fan 3, ventilating air fans 4, see Col. 1 lines 39-43; also see Col. 2 lines 33-41).

    PNG
    media_image1.png
    519
    657
    media_image1.png
    Greyscale

Chien is silent regarding wherein the first air duct is in fluid connection with at least one exhalation valve and wherein the second air duct is in fluid connection with at least one inhalation valve and wherein the blower assembly is responsive to the wearer's respiratory cycle so that, in use, the blower selectively draws a substantial portion of the wearer's exhaled breath through the first duct and out through the at least one exhalation valve, and the blower draws a substantial portion of the wearer's inhaled breath through the second duct and in through the at least one inhalation valve.
Connor discloses a respiratory mask with an exhaust apparatus wherein the first air duct is in fluid connection with at least one exhalation valve (see Paragraph 0094 and Fig. 1, air channel 115 is in fluid communication with valve 117 of exhalation airflow member 114) and wherein the second air duct is in fluid connection with at least one inhalation valve (see Paragraph 0093 and Fig. 1, air channel 111 is in fluid communication with valve 113 of primary airflow member 110) and wherein the blower assembly is responsive to the wearer's respiratory cycle (see Paragraph 0095 and 0099, the control unit may control the valves and fans to selectively assist in the inhalation or exhalation of the user) so that, in use, the blower selectively draws a substantial portion of the wearer's exhaled breath through the first duct and out through the at least one exhalation valve (see Paragraph 0094-0095 and Fig. 1, the valves 116 and 117 are controlled to be open and the exhalation may be accelerated by an airflow member 114, which may include a fan or impellor), and the blower draws a substantial portion of the wearer's inhaled breath through the second duct and in through the at least one inhalation valve (see Paragraph 0099 and Figs. 2-6). Connor further teaches wherein such responsive blower control is carried out by a controller and a sensor responsive to the breathing cycle (control unit 119; see Paragraph 0096, control unit may include a sensor to monitor respiration and identify respiratory phase; see Paragraph 0099, the control unit may operate the blowers/valves based on the detected phase)
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chien to have included an exhalation valve and inhalation valve in fluid communication with their respective ducts, and to selectively control each of the blowers to sense and respond to the respiratory cycle with a controller and sensor, to draw inhalation through the second duct and expel exhalation through the first duct, such as that taught by Chien, in order to provide greater energy efficiency through parallel coordination of the blowers (Paragraph 0091) and to assist with the determined respiratory phase of the patient (Paragraphs 0094, 0096).
Regarding claim 2, the modified device of Chien discloses the device of claim 1.
Chien further discloses wherein the blower assembly comprises a first blower associated with the first air duct (exhausting air fan 3, see Figs. 1-2, which is connected to the air duct connected to tube 31), and a second blower associated with the second air duct (air supplying fan 2, see Figs. 1-2, which is connected to the air duct connected to tube 26).
Connor further teaches the selective control of the first and second blowers being responsive to the wearer's respiratory cycle (see Paragraph 0099 and 0152, the control unit controls the blowers and the valves based on the respiratory phase), wherein the first blower operates throughout the wearer's exhale breath (Paragraph 0094 and Fig. 1), or a substantial period thereof, and does not operate throughout the wearer's inhale breath (see Paragraph 0094 and 0099, the valves 116 and 117 are controlled to be closed during inhalation/when exhalation has stopped and thus cannot draw air out), or a substantial period thereof, and the second blower operates throughout the wearer's inhale breath (see Paragraph 0099, the fan accelerates airflow 201 into the mask during the inhalation phase as controlled by control unit 119), or a substantial period thereof, and does not operate throughout the wearer's exhale breath (see Paragraph 0099, valves 112 and 113 were previously closed during the exhalation phase and thus the blower cannot draw air in), or a substantial period thereof.
Regarding claim 3, the modified device of Chien discloses the device of claim 2.
Connor further teaches wherein the controller (control unit 119), and the sensor for sensing a parameter generated by the wearer's breathing cycle and sending a signal indicative of the parameter to the controller (see Paragraph 0096, the control unit may include a sensor to monitor the patient’s respiration to identify the phase of their respiration cycles; Also see Paragraph 0099, the control unit may control the operation of the blowers/valves based on the respiratory phase detected), the controller being in communication with the sensor and the first and second blower, wherein the controller operates the first and second blower in response to the signal (see Paragraph 0095, the control unit controls the operation of the inhalation and exhalation airflow members and the operation of the valves in response to the sensed phase of the respiratory cycle; also see Paragraphs 0099 and 0152, the control unit may change the timing, duration and/or volume of airflows that are created by the airflow members and may control the flow of inspiratory/expiratory flow to and from the mask).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chien to include a controller and sensor for controlling the blower in response to the detected breathing signal/parameter, such as that taught by Connor, in order to automatically detect and respond to the patient respiratory cycle (Paragraph 0095-0096; also see Paragraph 011) and provide the selective control functionality.
	Regarding claim 15, the modified device of Chien discloses the device of claim 2.
	Chien further discloses wherein the first and second blowers further comprise an inlet, a motor, a fan, and an outlet (see Col. 2 lines 30-41, the blowers have an inlet and outlet, and motor 1 for driving each of the blowers).
Examiner notes that Connor similarly also discloses the claimed configuration of blowers as known in the art, wherein the first and second blowers further comprise an inlet, a motor, a fan, and an outlet (see Fig. 1-2, the first and second blowers 114 and 110 respectively both have an inlet where ducts 116 and 111 connect, and an outlet where they deliver air through valves 117 and 112; Furthermore, see Paragraphs 0092 and 0094, the air moving members may be fans which are rotated by an electric motor).
	Regarding claim 16, the modified device of Chien discloses the device of claim 1.
	Chien further discloses wherein the personal protection respiratory device is selected from a group consisting of disposable, reusable (mask 51 must either be disposable/replaceable or reusable, as the two encompass the only types of use), half mask (see Fig. 1, the mask 51 covers only the mouth and nose and is thus a half mask).
Claims 4-10 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S Patent No. 4,549,452 A) in view of Connor (U.S Publication No. 2014/0261425 A1), as applied to claims 1-3, in further view of Gossweiler (U.S Patent No. 8,584,676 B2).
	Regarding claim 4, the modified device of Chien discloses the device of claim 3.
	Chien is silent regarding wherein the parameter is pressure, the sensor is a pressure sensor and the signal is a pressure signal.
	Gossweiler teaches a breath-responsive respiratory mask wherein the measured parameter is pressure (Col. 4 line 53 - Col. 5 line 11, the blower is breath-responsive and is controlled based on the measured pressure within the lumen of the mask), the sensor is a pressure sensor that measures a pressure signal (Col. 4 line 64 - Col. 5 line 2, the pressure sensor detects the pressure and sends a signal to reduce the speed of the blower when the pressure is increased within the mask).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chien to make the sensor capable of measuring pressure that measures a pressure signal to control the blowers, such as that taught by Gossweiler, in order to adjust the blower to make breathing easier on the patient and to conserve energy expended by the device (Col. 5 lines 2-11).
	Regarding claim 5, the modified device of Chien discloses the device of claim 4.
	Gossweiler further teaches wherein the pressure is sensed in a filtered air volume of the personal protection respiratory device (see Col. 4 lines 53-58, the pressure sensor is disposed on the internal space of the mask between the mask and the face of the user; also see Col. 4 lines 22-27, the mask senses a filtered volume of air within the internal space of the mask).
	Regarding claim 6, the modified device of Chien discloses the device of claim 4.
	Gossweiler further teaches wherein the pressure is sensed downstream of the exhalation valve or upstream of the inhalation valve (see Col. 4 lines 59-64; The pressure sensor may be integrally located in a vent to ambient to allow the pressure sensor to sense the pressure, or may otherwise be located to sense ambient pressure external to the mask).
	Regarding claim 7, the modified device of Chien discloses the device of claim 1.
	Chien is silent regarding wherein the controller starts the first blower and stops the second blower when the pressure sensed by the pressure sensor reaches a first predetermined pressure or the rate of change of pressure reaches a first predetermined rate.
However, Gossweiler teaches wherein the controller operates and stops the blower when the pressure sensed by the pressure sensor reaches a predetermined pressure to assist exhalation (see Col. 3 lines 28-38 and Col. 4 line 64 - Col. 5 line 17; also see Col. 6 lines 24-30, when the pressure sensed by the pressure sensor a maximum predetermined level, a signal is sent to turn off the blower).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the device of Chien to have the controller start the first blower and stop the second blower when the pressure sensed by the pressure sensor reaches a first predetermined pressure, such as that taught by Gossweiler, in order to conserve energy by turning off the blowers when they are not needed during the respiratory cycle (Col. 5 lines 2-30) and to aid in moving air with the exhalation phase of the patient (Col. 6 lines 24-30).
Regarding claim 8, the modified device of Chien discloses the device of claim 7.
Chien is silent regarding wherein the controller stops the first blower and starts the second blower when the pressure sensed by the pressure sensor falls below a second predetermined pressure or the rate of change of pressure reaches a second predetermined rate.
However, Gossweiler teaches wherein the controller operates and starts the blower when the pressure sensed by the pressure sensor reaches a predetermined pressure to assist inhalation (see Col. 6 lines 17-23, when the pressure sensed by the pressure sensor falls to a predetermined level, a signal is sent to turn on the blower).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the device of Chien to have the controller stop the first blower and start the second blower when the pressure sensed by the pressure sensor reaches a second predetermined pressure, such as that taught by Gossweiler, in order to conserve energy by turning off the blowers when they are not needed during the respiratory cycle (Col. 5 lines 2-30) and to aid in moving air with the exhalation phase of the patient (Col. 6 lines 17-23).
Regarding claim 9, the modified device of Chien discloses the device of claim 8.
Chien is silent regarding wherein the first predetermined pressure and the second predetermined pressure are a common predetermined pressure.
Gossweiler teaches wherein the first predetermined pressure and the second predetermined pressure are a common predetermined pressure (Examiner is reading common predetermined pressure as a singular predetermined pressure value close to ambient pressure, as is described in Applicant’s Specification on Page 3 lines 32-33 and Page 4 lines 1-12; see Claim 1 and Col. 6 lines 20-30, the modulation of the blower activity starts during the detection of the start of inhalation or exhalation, when the pressure starts increasing or decreasing from ambient; Thus, the predetermined pressure that controls the blower activity may be substantially ambient).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chien to control the blowers based on a common predetermined pressure, such as that taught by Gossweiler, in order to control ventilation based on the start of the patient’s inhalation and exhalation phases (Col. 6 lines 20-30).
Regarding claim 10, the modified device of Chien discloses the device of claim 9.
Gossweiler further teaches wherein the common predetermined pressure is substantially ambient pressure (see Col. 6 lines 20-30, the pressure levels that trigger blower modification are during the start of inhalation or exhalation, and thus are ‘substantially’ ambient, as the pressure just before inhalation/exhalation is substantially ambient) so that the controller starts the first blower and stops the second blower substantially at the initiation of the wearer's exhale breath (Col. 6 lines 24-30; The controller adjusts the blower to aid exhalation when the pressure in the mask rises to a certain level, and is therefore done substantially after the start of the exhalation breath; It is further noted that per the modification of Chien with Connor and Gossweiler, both blowers would be adjusted to aid in exhalation, i.e. the first blower is on and the second blower is off) and stops the first blower and starts the second blower substantially at the end of the wearer's exhale breath (see Col. 6 lines 20-23, the controller adjusts the blower to aid inhalation when the pressure in the mask drops to a certain level, and is therefore done substantially after the start of the inhalation breath; It is further noted that per the modification of Chien with Connor and Gossweiler, both blowers would be adjusted to aid in inhalation, i.e. the first blower is off and the second blower is on).
Regarding claim 13, the modified device of Chien discloses the device of claim 8.
Gossweiler further discloses wherein the first predetermined pressure is greater than the second predetermined pressure (see Col. 5 lines 16-20 and Col. 6 lines 20-30, the first predetermined pressure is a maximum air pressure whereas the second predetermined pressure is when the pressure falls to a particular level, and thus the first pressure must be greater than the second) so that the controller starts the first blower and stops the second blower momentarily after the initiation of the wearer's exhale breath (Col. 6 lines 24-30; The controller adjusts the blower to aid exhalation when the pressure in the mask rises to a certain level, and is therefore done momentarily after the start of the exhalation breath; It is further noted that per the modification of Chien with Connor and Gossweiler, both blowers would be adjusted to aid in exhalation, i.e. the first blower is on and the second blower is off) and stops the first blower and starts the second blower momentarily after the end of the wearer's exhale breath (see Col. 6 lines 20-23, the controller adjusts the blower to aid inhalation when the pressure in the mask drops to a certain level, and is therefore done momentarily after the start of the inhalation breath; It is further noted that per the modification of Chien with Connor and Gossweiler, both blowers would be adjusted to aid in inhalation, i.e. the first blower is off and the second blower is on).
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S Patent No. 4,549,452 A) in view of Connor (U.S Publication No. 2014/0261425 A1) and Gossweiler (U.S Patent No. 8,584,676 B2), as applied to claims 1 and 7-9, in further view of Lurie (U.S Patent No. 10,512,749 B2).
Regarding claim 11, the modified device of Chien discloses the device of claim 9.
Chien is silent regarding wherein the common predetermined pressure is higher than ambient pressure so that the controller starts the first blower and stops the second blower momentarily after the initiation of the wearer's exhale breath and stops the first blower and starts the second blower momentarily before the end of the wearer's exhale breath.
Lurie teaches wherein the common predetermined pressure is higher than ambient pressure so that the controller starts the first blower and stops the second blower momentarily after the initiation of the wearer's exhale breath (see Col. 41 lines 34-51, the expiratory blower may be started during the exhalation configuration instead of being started ahead, and may thus be started momentarily after the initiation of the exhalation breath; The PIP blower and the inspiratory valves are also stopped/blocked; also see lines 1-18) and stops the first blower and starts the second blower momentarily before the end of the wearer's exhale breath (Col. 41 lines 19-33, the inspiratory blower may be started before the start of the inhalation period prior and thus momentarily before the end of the exhalation period; The N-Expiratory blower mechanism may be turned off following the pre-start of the inspiratory blower; also see lines 1-18).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chien to make the common predetermined pressure higher than ambient pressure to start the first blower and stop the second blower after the exhalation breath and to stop the first blower and start the second blower before the end of the exhalation breath, such as that taught by Lurie, in order to deliver higher flow rates during the start of the patients respiratory cycle (Col. 41 lines 19-51).
Regarding claim 12, the modified device of Chien discloses the device of claim 9.
Chien is silent regarding wherein the common predetermined pressure is lower than ambient pressure so that the controller starts the first blower and stops the second blower momentarily before the initiation of the wearer's exhale breath and stops the first blower and starts the second blower momentarily after the end of the wearer's exhale breath.
Lurie teaches wherein the common predetermined pressure is lower than ambient pressure so that the controller starts the first blower and stops the second blower momentarily before the initiation of the wearer's exhale breath (see Col. 41 lines 34-51, the expiratory blower may be started prior to an exhalation breath, i.e. when pressure is low in the mask due to inhalation, so that full flow can be initiated immediately during the actual breath; The PIP blower and the inspiratory valves are also stopped; also see lines 1-18) and stops the first blower and starts the second blower momentarily after the end of the wearer's exhale breath (Col. 41 lines 19-33, the inspiratory blower may be started during the inhalation configuration instead of being started ahead, and is thus started momentarily after the end of the exhalation, at which point the expiratory valves or blower is blocked/stopped; also see lines 1-18).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chien to make the common predetermined pressure lower than ambient pressure to start the first blower and stop the second blower before the exhalation breath and to stop the first blower and start the second blower before the end of the exhalation breath, such as that taught by Lurie, in order to deliver higher flow rates during the start of the patients respiratory cycle (Col. 41 lines 19-51).
Regarding claim 14, the modified device of Chien discloses the device of claim 8.
Chien is silent regarding wherein the second predetermined pressure is greater than the first predetermined pressure so that the controller starts the first blower and stops the second blower momentarily before the initiation of the wearer's exhale breath and stops the first blower and starts the second blower momentarily before the end of the wearer's exhale breath.
Lurie teaches wherein the second predetermined pressure is greater than the first predetermined pressure so that the controller starts the first blower and stops the second blower momentarily before the initiation of the wearer's exhale breath (see Col. 41 lines 34-51, the expiratory blower may be started prior to an exhalation breath so that full flow can be initiated immediately during the actual breath; The PIP blower and the inspiratory valves are also stopped; also see lines 1-18) and stops the first blower and starts the second blower momentarily before the end of the wearer's exhale breath (Col. 41 lines 19-33, the inspiratory blower may be started prior to an inhalation breath so that full flow can be initiated immediately during the actual breath, while the expiratory valves or blower is blocked/stopped; also see lines 1-18).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chien to make the second predetermined pressure greater than the first to start the first blower and stop the second blower before the exhalation breath and to stop the first blower and start the second blower before the end of the exhalation breath, such as that taught by Lurie, in order to deliver higher flow rates during the start of the patients respiratory cycle (Col. 41 lines 19-51).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S Patent No. 4,549,452 A) in view of Connor (U.S Publication No. 2014/0261425 A1), as applied to claims 1 and 3, in further view of Furuichi (U.S Patent No. 9,901,758 B2).
	Regarding claim 17, the modified device of Chien discloses the device of claim 1.
	Chien further discloses a battery (power source 6) electrically connected to the blower assembly (see Col. 2 lines 42-43).
Chien is silent regarding wherein the battery is disposed within the housing.
Furuichi teaches a respiratory mask wherein the battery is disposed within the detachable housing (power source 56; see Fig. 1 and Col. 7 lines 7-10 and Col. 11 lines 46-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the battery within the housing, such as that taught by Furuichi, in order to provide a known power configuration for respiratory mask blowers, and to provide a removable power source within the removable housing (Col. 7 lines 7-10).
Regarding claim 19, the modified device of Chien discloses the device of claim 3.
	Chien is silent regarding wherein the controller is disposed in the housing.
	Furuichi teaches a respiratory mask (Fig. 1 and Fig. 6) wherein the controller (control unit 59, see Fig. 6 and Col. 7 lines 11-21) is disposed in the detachable housing (see Col. 5 lines 24-25 and Col. 6 lines 24-26; The inhalation/exhalation unit 20 and outer side member 22 can be detached from the rest of the facepiece 10) connected to the personal protection respiratory device (4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chien to have included the controller disposed in the housing, such as that taught by Furuichi, in order to electrically couple to, and control, the operations of the fans (Col. 7 lines 11-19).
Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18, the closest prior art may be seen as Chien (U.S Patent No. 4,549,452 A) and Connor (U.S Publication No. 2014/0261425 A1) and Furuichi (U.S Patent No. 9,901,758 B2) and Curran (U.S Publication No. 2015/0290478 A1).
	The modified device of Chien discloses the device of claims 1 and 3. The housing of Chien further includes an upwardly extending section and a rearwardly extending section (see housing C, Fig. 1, which has a central portion at 4 which extends upwardly, and a rearwardly extending section at 3). However, from this designation of sections, the upwardly extending section would only include the motor and circulating fans (see Fig. 2), the lateral portions of the housing houses the first and second air ducts (see Fig. 2) and thus the rearwardly extending section at 3 would not contain the battery, as it includes the exhalation blower/exhalation air duct. Furthermore, including a battery section attached to the rearwardly extending section of the housing would require routing of circuitry around the fan of 3 to actuate the motor, as opposed to simply providing the power source within the upwardly extending section where the motor is held. Connor discloses a battery power source (120, see Fig. 1 and Paragraph 0097) but the battery is held within the protective mask as opposed to an exhaust system which is adapted to be connected to the protective mask, and as such provides does not provide a teaching for including the battery within a rearwardly extending portion of the mask.
	The device of Curran includes a housing with a rearwardly extending section which may contain the battery (see Figs. 3a-b, where the housing of 10 includes a housing for battery 34 which extends rearwardly, toward the wearer). However, the device of Curran is structurally arranged in a different manner from that of Chien, and it would require arbitrary reconstruction of the device of Chien to similarly dispose the battery on specifically a rearward extending portion of the housing. 
	Similar arguments can be made for claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stern (U.S Patent No. 5,372,130 A) and 
Tanizawa (U.S Publication No. 2006/0076012 A1) 
Ono (U.S Publication No. 2012/0222674 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/             Examiner, Art Unit 3785                                                                                                                                                                                           
/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785